UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1766



BOZENA GOSSETT, a/k/a Bozena Iratova,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-417-800)


Submitted:   February 16, 2005            Decided:   February 28, 2005


Before WILLIAMS and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


David F. Vedder, DAVID F. VEDDER, P.A., Daytona Beach, Florida, for
Petitioner. Peter D. Keisler, Assistant Attorney General, David V.
Bernal, Assistant Director, Anthony P. Nicastro, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Bozena    Gossett,   a   native   and    citizen    of   the   Czech

Republic, petitions for review of an order of the immigration

judge, as affirmed by the Board of Immigration Appeals, denying her

motion to reopen.    Our review of the denial of a motion to reopen

is extremely deferential, and the decision will not be reversed

absent abuse of discretion.    Stewart v. INS, 181 F.3d 587, 595 (4th

Cir. 1999).   Such motions are disfavored.        INS v. Doherty, 502 U.S.

314, 323 (1992).    We have reviewed the administrative record and

conclude that the Board did not abuse its discretion in affirming

the immigration judge’s denial of the motion to reopen.                    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                             PETITION DENIED




                                   - 2 -